DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 have been canceled. Claims 17-28 remain pending in this application.

Claim Objections
Claims 18-23 and 25-27 are objected to because of the following informalities:  
Claims 18-23 recite “A method”, which should recite --The method--.
Claims 18 and 20 recites “providing oil pressure demand”, which should recite --providing the oil pressure demand--.
Claims 25-27 recite “An oil pressure arrangement”, which should recite --The oil pressure arrangement--.
Claims 21 recites “wherein the further step of detecting”, which should recite --wherein a further step is detecting--.
Claims 22 recites “characterized by further step of controlling”, which should recite --wherein a further step is controlling--.
Claims 21 recites “wherein the further step of driving”, which should recite --wherein a further step is driving--.
Claim 27 recites “an oil pressure arrangement”, which should recite --the oil pressure arrangement.—
.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "controlling the oil pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the steps of providing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 17, 19 and 22-26 recites the limitation "the oil pressure demand".  There is insufficient antecedent basis for this limitation in the claim.
Claims 17, 18, 20 and 24 recite the limitation "the theoretical required oil pressure of the pump".  There is insufficient antecedent basis for this limitation in the claim.
Claims 21-23 recite the limitation "the further step".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “a controllable oil pump” and “the pump”, and later claims 24-28 use both term. It is unclear if there are two pumps or only one pump. A suggestion is to either remove the word “controllable”, or to add it to each pump recitation in claims 24-28.
Claim 26 recites the limitation "the steps of the method".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lagerlof et al. (US 2011/0011380 A1), hereafter Lagerlof, in view of Hashimoto et al. (US 2016/0356188 A1), hereafter Hashimoto.

Regarding claims 18 and 19, Lagerlof as modified with Hashimoto discloses the method wherein the oil pressure demand comprises determining the theoretical required oil pressure for the set of different engine operation conditions based on at least the engine load and/or engine speed (in Fig. 3a Lagerlof discloses a method of comparing pressure demand of the separator based on the engine load/speed, and Hashimoto discloses a method of controlling an oil pump demand based on an input). Hence it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the feedback control of Hashimoto to the system of Lagerlof having the crankcase pressure diagnosis, in order to suppress the variable displacement oil pump to the necessary minimum level and improve a fuel consumption.

Regarding claims 21 and 25, Lagerlof modified with Hashimoto discloses the method according to claim 17, wherein the further step of detecting a first output signal of a pressure sensor arranged and configured to measure the oil pressure downstream of the oil pump, the first output signal being indicative of a first engine operation condition in the set of different engine operation conditions (Hashimoto discloses a pressure sensor 50a that measures the pressure of oil discharged from the pump and determines a target flow rate based on a memory/map, [0091]).
Regarding claim 22, Lagerlof modified with Hashimoto discloses the method according to claim 21, characterized by the further step of controlling the oil pressure of the oil pump by comparing the first output signal of the pressure sensor with the oil pressure demand for an engine operation condition corresponding to the first engine operation condition (Hashimoto, [0091]).
Regarding claims 23 and 28, Lagerlof modified with Hashimoto discloses the method according to claim 17, wherein the separator comprises an oil separation member (Lagerlof, discs 21) rotatably arranged in the separator (Fig. 2), the oil separation member being rotated by a rotating means (turbine, 27), and having a control unit [0036], wherein the further step of driving the rotating means with oil from the oil pump (Lagerlof, [0014]), the oil being pressurized based on the oil pressure demand (as described in claim 17, Hashimoto teaches the oil pressure demand based on the pressure information in the system). Hence it would have been 
Regarding claim 27, Lagerlof discloses a vehicle comprising an oil pressure arrangement according to claim 24 [0001].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung (US 2013/0151113 A1) discloses determining a target oil pressure value of the discharging part in the oil pump in response to information relating to an oil pressure and operation state of the engine among vehicle information inputted from outside, comparing the sensed oil pressure value inputted from the oil pressure sensor with the target oil pressure value (abstract).
Parikh et al. (US 9,545,591 B2) discloses a rotating separator for an engine driven by a pressurized oil from an oil pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747